Pro se Kentucky residents Sherry H., Samuel D., and Anna R. Long appeal a district court judgment that dismissed their civil suit that challenged the mandatory uniform dress code imposed at Atherton High School. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Proceeding pro se, the Longs sued Atherton High School, the school district, school administrators, and an advisory board that issued the dress code policy. The Longs sought a declaratory judgment of the policy’s unconstitutionality, preliminary and permanent enjoinder of the policy, compensatory damages, and attorney’s fees. The case advanced to the summary judgment stage, and the district court granted summary judgment in favor of the defendants.
Upon de novo review, Boroff v. Van Wert City Bd. of Educ., 220 F.3d 465, 467 (6th Cir.2000), cert. denied, — U.S. -, 121 S.Ct. 1355, 149 L.Ed.2d 286 (2001), we conclude that the district court did not err by granting summary judgment for the defendants. See Canady v. Bossier Parish Sch. Bd., 240 F.3d 437, 442-45 (5th Cir.2001).
Accordingly, the district court’s judgment is affirmed for the reasons stated by that court in its November 14, 2000, memorandum opinion. See Long v. Board of Educ. of Jefferson County, Ky., 121 F.Supp.2d 621 (W.D.Ky.2000). Rule 34(j)(2)(C), Rules of the Sixth Circuit.